DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s response to Office action was received on March 16, 2022.
In response to Applicant’s amendment of the claims, the corresponding prior art claim rejections have been correspondingly amended, below in this Office action.
In response to Applicant’s amendment of the claims, none of the claim elements/limitations are currently being interpreted under 35 U.S.C. 112(f)/sixth paragraph.
The 101 rejections of Claims 1-9, from the previous Office action, based on the claims potentially being all software, are hereby withdrawn.  However, note the new 101 rejections, based on the servers potentially being software, below in this Office action.
In response to Applicant’s amendment of the claims, the corresponding 101 Alice-type claim rejections have been correspondingly amended, below in this Office action.
Regarding the 101 Alice-type rejections, Applicant argues that the claims have been rendered patent-eligible because the newly added feature to the independent claims (regarding combining packages based on address or based on receiver) represents an improvement to a technological field.  Examiner disagrees, for two reasons.  First, even if this feature could be viewed as a type of improvement in terms of performance and/or efficiency gains in deliveries, this would not be a technological improvement.  The packages are simply being grouped in a particular way and delivered together.  This is an organizational or business process improvement, at best.  It does not improve technology in the sense of a faster computing processor, a better self-driving delivery vehicle, or a meaningful machine-learning package routing improvement (as examples).  Second, for a technological improvement to render patent-eligibility under either Step 2A, Prong 2, or Step 2B of 101 analysis, there must be some meaningful contribution to such improvement from the additional elements beyond the judicial exception/abstract idea.  In Applicant’s claims, the additional elements are all generic computing components which, without more, do not render patent-eligibility to an abstract idea under USPTO 101 guidance.  Therefore, Examiner does not find this Applicant argument to be persuasive.
Applicant next argues that Imaeda does not disclose the newly added claim limitation to the independent claims of “wherein the predetermined condition is that when an address of a delivery destination of each of the plurality of packages is designated, the address is common between the plurality of packages, and when the address of the delivery destination of each of the plurality of packages is not designated, the receiver is common between the plurality of packages.”  This feature was basically previously present in the non-canceled Claim 2.  Examiner previously used paragraph [0057] of Imaeda to disclose this feature, and now continues to do so with respect to the independent claims.  Applicant disputes that Imaeda discloses this feature.  Examiner will now explain how Imaeda discloses this feature.
Imaeda, paragraph [0057], states:
FIG. 2 shows an outline of the processing executed by the collective delivery system 10. As shown in FIG. 2, a user Z (a user who receives an item) registers in the collective delivery system 10 its desired date and time etc. for delivery of a package by operating the first user terminal 30-1 (S1). Having received the registration by the user Z, the collective delivery system 10 notifies the first delivery company system 40-1 and the second delivery company system 40-2 that the user Z wishes collective delivery (S2). With the above, a package addressed to the user Z makes a collective delivery target, and the delivery destination of a package to be shipped from a store is set to a holding center G, to be described later, rather than the place of the user Z etc.

The immediately preceding paragraph describes a user using Imaeda’s package delivery system to request collective delivery of multiple packages that are addressed to the user from different delivery companies.  Here, the user Z’s address has been designated as a package address for packages that are to be grouped together for collective delivery.  Collective delivery means that the packages are to be delivered together, so the delivery address can be said to be common between the set of packages in that situation.  This is how Imaeda discloses the first part of the limitation at issue here:  “wherein the predetermined condition is that when an address of a delivery destination of each of the plurality of packages is designated, the address is common between the plurality of packages.”
As for the second half of the limitation at issue here, the last sentence of Imaeda, paragraph [0057], states:  “With the above, a package addressed to the user Z makes a collective delivery target, and the delivery destination of a package to be shipped from a store is set to a holding center G, to be described later, rather than the place of the user Z etc.”  Specifically, this sentence mentions that the collective delivery option can be set rather than the place of the user Z etc.  This “rather than” language sets forth that there is an alternative in the event that a package’s address has not been set as a “designated address” for collective delivery; that alternative may be simply delivering the package directly to the place of the user, such as would be the case in normal mail delivery (delivery directly to the address on the package).  When multiple such user packages are all delivered to the place of the user, even if not collectively at the same time, it may be said that the receiver is common between those packages, the receiver being the user.  Therefore, Imaeda, paragraph [0057], also discloses the second half of the limitation at issue here:  “when the address of the delivery destination of each of the plurality of packages is not designated, the receiver is common between the plurality of packages,” and Examiner does not find this Applicant argument to be persuasive.
Other paragraphs of Imaeda that are relevant to this discussion include paragraphs [0051], [0105]-[0106], and [0137].
Claim Interpretation
In response to Applicant’s amendment of the claims, none of the claim elements/limitations are currently being interpreted under 35 U.S.C. 112(f)/sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1 and 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1 and 10, Claim(s) 1 and 10 recite(s):
- common user management;
- receive permission from a receiver who receives a plurality of packages, the permission allowing a plurality of delivery companies to inquire for information on the receiver;
- when the permission is granted, from each of the plurality of delivery companies, obtain information on a corresponding one of the plurality of packages addressed to the receiver;
- when the obtained information satisfies a predetermined condition, generate information which allows the plurality of packages addressed to the receiver to be collectively delivered;
- wherein the predetermined condition is that when an address of a delivery destination of each of the plurality of packages is designated, the address is common between the plurality of packages, and when the address of the delivery destination of each of the plurality of packages is not designated, the receiver is common between the plurality of packages.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations): encompasses a commercial delivery service;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between a receiver user and delivery companies, all of which may involve humans.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- system; server configured; server; electronic input/output/communications; non-transitory computer readable medium storing a program causing a computer to execute a process:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 3-9, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- more servers (claims 8-9).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, the remaining portion of claim 3 merely adds, to the abstract idea, the feature of generating information for allowing the described package types to be collectively delivered.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1 and 3-10 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claims 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the bodies of these claims comprise only one or more types of server.  The plain meaning of the term “server” includes software by itself.  Examiner could not find any portion of Applicant’s application which explicitly defines the term “server” as requiring at least some hardware.  Since each of these claims could comprise software by itself, and software by itself is neither a process, a machine, a manufacture, nor a composition of matter, these claims are rejected under 35 U.S.C. 101.
To attempt to overcome these particular 101 rejections, Examiner suggests amending the second line of Claim 1 to insert the text --, comprising a processor, and-- immediately after the word “server”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaeda, US 20160342932 A1, in view of Lichtenveldt, EP 2 755 175 A1.
As per Claims 1 and 10, Imaeda discloses:
- a delivery system (paragraph [0001] (“The present invention relates to a collective delivery system, a program, and a collective delivery method.”));
- a common user management server configured (Figure 1; paragraph [0050] (“The collective delivery system 10 includes a typical server computer, and also includes a control unit 11, a storage unit 12, and a communication unit 13.”; “The control unit 11 executes processing according to a program and data stored in the storage unit 12.”); paragraph [0056] (“The collective delivery system 10 is a system for delivering a plurality of packages collected from one or more shipping sources by a plurality of different delivery companies to a single predetermined delivery destination.”); paragraph [0062] (“Meanwhile, the collective delivery system 10 instructs the third delivery company system 40-3 to deliver the packages held in the holding center G to the place of the user Z (S10).”));
- when the obtained package information satisfies a predetermined condition, generate information which allows the plurality of packages addressed to the receiver to be collectively delivered (paragraph [0050] (“The collective delivery system 10 includes a typical server computer, and also includes a control unit 11, a storage unit 12, and a communication unit 13.”); paragraph [0066] (“The designated content sending unit 30-1A sends a condition (a date and time, a delivery company) for collective delivery designated by a user to the collective delivery system 10.”); paragraph [0099] (“At S22, the control unit 11 sends the user ID of the user having inputted the collective delivery condition and the delivery destination (for example, the name and address of the user, etc.) to the first delivery company system 40-1 and the second delivery company system 40-2.”); paragraph [0101] (“At S24, the control unit 11 sends the user ID of the user having inputted the collective delivery condition, the delivery destination (for example, the name and address of the user, etc.), the delivery date and time, and the delivery company to the third delivery company system 40-3.”); paragraph [0194] (“For example, when a user designates a delivery condition for a package relevant to an order, the first delivery control unit 10C executes processing for encouraging to set the delivery destination included in the first delivery information to be associated with the package to the holding center.”); paragraph [0220] (“That is, even when patterns of five respective conditions, namely, whether the consolidation instruction is made at or after the time of order, whether the collective delivery system 10 and the electronic commerce system 20 are integral or separate, whether the collective delivery system 10 and the electronic commerce system 20 cooperate with each other, whether the collective delivery system 10 and the first to third delivery company systems 40-1 to 40-3 cooperate with each other, and whether there are two or more electronic commerce systems 20 available, are combined, the collective delivery system 10 can set the first delivery information and the second delivery information to achieve collective delivery by applying the flow of processing described above.”));
- wherein the predetermined condition is that when an address of a delivery destination of each of the plurality of packages is designated, the address is common between the plurality of packages, and when the address of the delivery destination of each of the plurality of packages is not designated, the receiver is common between the plurality of packages (paragraph [0057] (where a collective delivery address is given, that overrides otherwise user-linked delivery protocol));
- a non-transitory computer readable medium storing a program causing a computer to execute a process (paragraph [0055] (program/medium)).
Imaeda fails to disclose receive permission from a receiver who receives a plurality of packages, the permission allowing a plurality of delivery companies to inquire for information on the receiver; when the permission is granted, from each of the plurality of delivery companies, obtain information on a corresponding one of the plurality of packages addressed to the receiver.  Lichtenveldt discloses receive permission from a receiver who receives a plurality of packages, the permission allowing a plurality of delivery companies to inquire for information on the receiver (paragraph [0006] (plural items); paragraph [0009] (user permission given beforehand; data request to delivery profile); paragraph [0020] (computing system); paragraph [0027] (one or more third parties that can be delivery companies)); when the permission is granted, from each of the plurality of delivery companies, obtain information on a corresponding one of the plurality of packages addressed to the receiver (paragraph [0006] (plural items); paragraph [0009] (user permission given beforehand; data request to delivery profile); paragraph [0020] (computing system); paragraph [0027] (one or more third parties that can be delivery companies)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imaeda such that the invention receives permission from a receiver who receives a plurality of packages, the permission allowing a plurality of delivery companies to inquire for information on the receiver; and, when the permission is granted, from each of the plurality of delivery companies, the invention obtains information on a corresponding one of the plurality of packages addressed to the receiver, as disclosed by Lichtenveldt.  Motivation for the modification is provided by Lichtenveldt in that this is a convenient way to give delivery instructions (paragraph [0005]).

As per Claim 8, Imaeda further discloses a delivery schedule management server configured to, when a package, that is being transported by a delivery company, is to be delivered by the delivery system not of the delivery company, instruct the delivery company not to deliver the package (paragraphs [0080]-[0082]).

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaeda in view of Lichtenveldt in further view of Sweeney, Theresa, “Change of address: USPS address corrections raise privacy concerns,” Credit Union Management, 24, 3, March 2001, p. 9.
As per Claim 3, Imaeda further discloses wherein the common user management server is configured to further generate information which allows packages addressed to the receiver to be collectively delivered (paragraph [0050]; paragraph [0066]; paragraph [0099]; paragraph [0101]; paragraph [0194]; paragraph [0220]).
The modified Imaeda fails to disclose wherein a package addressed to the receiver and a package addressed to one or more other receivers having a same address as the receiver are to be delivered to the same location.  Sweeney discloses wherein a package addressed to the receiver and a package addressed to one or more other receivers having a same address as the receiver are to be delivered to the same location (middle two columns of only page).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Imaeda such that a package addressed to the receiver and a package addressed to one or more other receivers having a same address as the receiver are to be delivered to the same location, as disclosed by Sweeney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 4, Imaeda further discloses wherein when the package addressed to the receiver and the package addressed to the one or more other receivers are not permitted to be collectively delivered, the packages may be separately delivered (paragraph [0128]).

As per Claim 5, Imaeda further discloses wherein the common user management server is configured to receive, from the receiver, settings for allowing or disallowing packages addressed to the receiver to be collectively delivered (paragraph [0050]); paragraph [0066]; paragraph [0099]; paragraph [0101]; paragraph [0194]; paragraph [0220]).
The modified Imaeda fails to disclose wherein a package addressed to the receiver and a package addressed to one or more other receivers having a same address as the receiver are to be delivered to the same location.  Sweeney discloses wherein a package addressed to the receiver and a package addressed to one or more other receivers having a same address as the receiver are to be delivered to the same location (middle two columns of only page).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Imaeda such that a package addressed to the receiver and a package addressed to one or more other receivers having a same address as the receiver are to be delivered to the same location, as disclosed by Sweeney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 6, the modified Imaeda fails to disclose wherein the delivery settings can be varied based on a type of the shipment addressed to the receiver.  Lichtenveldt further discloses wherein the delivery settings can be varied based on a type of the shipment addressed to the receiver (paragraph [0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Imaeda such that the delivery settings can be varied based on a type of the shipment addressed to the receiver, as disclosed by Lichtenveldt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 7, Imaeda further discloses wherein the common user management server is configured to receive, from the receiver, settings for allowing or disallowing packages addressed to the receiver to be separately delivered (paragraph [0050]); paragraph [0066]; paragraph [0099]; paragraph [0101]; paragraph [0194]; paragraph [0220]).
The modified Imaeda fails to disclose wherein a package addressed to the receiver and a package addressed to one or more other receivers having a same address as the receiver are to be delivered to the same location.  Sweeney discloses wherein a package addressed to the receiver and a package addressed to one or more other receivers having a same address as the receiver are to be delivered to the same location (middle two columns of only page).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Imaeda such that a package addressed to the receiver and a package addressed to one or more other receivers having a same address as the receiver are to be delivered to the same location, as disclosed by Sweeney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaeda in view of Lichtenveldt in further view of Kadaba, US 20140207702 A1.
As per Claim 9, the modified Imaeda fails to disclose a delivery schedule management server configured to when a package is delivered by the delivery system not of the initial delivery company, in response to completion of delivery of the package, notify the initial delivery company of the completion of delivery of the package.  Kadaba discloses a delivery schedule management server configured to when a package is delivered by the delivery system not of the initial delivery company, in response to completion of delivery of the package, notify the initial delivery company of the completion of delivery of the package (paragraph [0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Imaeda such that the invention includes a delivery schedule management server configured to when a package is delivered by the delivery system not of the initial delivery company, in response to completion of delivery of the package, notify the initial delivery company of the completion of delivery of the package, as disclosed by Kadaba, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Loppatto, US 20150363843 A1 (dynamic provisioning of pick-up, delivery, transportation, and/or sortation options);
b.  Bednarek, US 20150227890 A1 (communications system and smart device apps supporting segmented order distributed distribution system).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628